Case: 14-40700     Document: 00514161057        Page: 1    Date Filed: 09/18/2017




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals

                                     No. 14-40700
                                                                             Fifth Circuit

                                                                           FILED
                                                                   September 18, 2017

UNITED STATES OF AMERICA,                                             Lyle W. Cayce
                                                                           Clerk
              Plaintiff - Appellee

v.

WILLIAM EDMUND KIEKOW, also known as William Edward Kiekow, also
known as Bill Kiekow, also known as Crack Head Bill; FELIPE U. URIARTE,
also known as Phillip; ARTHUR JAMES PIERRE, also known as Phillip, also
known as Boss,

              Defendants - Appellants




                 Appeals from the United States District Court
                       for the Eastern District of Texas


Before STEWART, Chief Judge, and JONES and CLEMENT, Circuit Judges.
CARL E. STEWART, Chief Judge:
      After a 14-day jury trial, a jury in the Eastern District of Texas convicted
Defendants-Appellants William Edmund Kiekow (“Kiekow”), Felipe U. Uriarte
(“Uriarte”), and Arthur James Pierre (“Pierre”) (collectively, “Appellants”) of
conspiracy to distribute or possess with intent to distribute cocaine, in violation
of 21 U.S.C. § 846. 1 On appeal, Appellants challenge venue and the sufficiency



      1Count Two of the Third Superseding Indictment alleged Conspiracy to Commit
Money Laundering in violation of 18 U.S.C. § 1956(h). On January 9, 2013, the Government
    Case: 14-40700      Document: 00514161057        Page: 2    Date Filed: 09/18/2017



                                    No. 14-40700
of the evidence supporting their convictions. Kiekow and Uriarte also challenge
their sentences. Pierre moves for a new trial based on a Government witness’s
post-trial change in testimony and challenges the admission of a drug-sniffing
dog alert. Pierre and Uriarte challenge statements made during the
Government’s closing argument rebuttal.
      For the reasons explained herein, we AFFIRM Appellants’ convictions
and the district court’s denial of Pierre’s motion for a new trial. As to challenges
to the district court’s sentencing, we AFFIRM Uriarte’s sentence, but will
VACATE and REMAND Kiekow’s sentence to the district court for
resentencing.
          I.     FACTUAL AND PROCEDURAL BACKGROUND
      This case arises from a longtime federal investigation into drug
trafficking from Mexico into the United States. Appellants were charged in a
Third Superseding Indictment for their involvement with the importation and
sale of marijuana and cocaine from Mexican cartels, most prominently the Zeta
Cartel. A jury convicted Appellants of conspiring to distribute cocaine, but not
marijuana. Over the 14-day trial, nearly fifty Government witnesses,
consisting      primarily     of    alleged     co-conspirators-turned-Government
cooperators, testified to a far-reaching drug trafficking scheme that began with
an individual named Jose Arce working with Miguel Trevino, the then-second-
in-command of the Zeta Cartel, and others to ship cocaine into the United
States.
      Appellants were involved at varying levels of the drug trafficking
conspiracy. The alleged supplier in this case was Uriarte, who owned a tire
and rim shop in Houston. Uriarte’s tire shop was located adjacent to Federico



filed a motion to dismiss the second count of the Third Superseding Indictment, which the
district court granted the following day.
                                           2
     Case: 14-40700       Document: 00514161057         Page: 3     Date Filed: 09/18/2017



                                       No. 14-40700
Garcia’s trucking company, F&J Transportation. Garcia was the alleged
transporter.       The alleged customer was Pierre who lived in Picayune,
Mississippi. Kiekow, also in Picayune, lived in a trailer located on Pierre’s
property. Central to this scheme was the cooperation of police officers in
Mexico. 2 Rafita Gonzalez ensured that drugs would get from Mier, Mexico into
Roma, Mexico.
       Once the cocaine arrived, and after Arce and others contacted Garcia,
Garcia would send one of his drivers from Houston to Roma to help package
the drugs utilizing a three-step process of wrapping the drugs, spraying the
wrapped drugs with Lysol, and then taping the drugs. After completing that
process, Garcia’s drivers filled trucks, typically 18-wheelers, with cocaine and
transported the drugs to Laredo, Texas.
       Trial testimony elicited from alleged co-conspirators, namely Jorge
Gayton, Garcia, Fabian Lara, and Patricio Pena-Martinez, spoke to the
breadth of the drug trafficking scheme. Cocaine and marijuana would be
delivered from Houston to New York, Tennessee, Illinois, Georgia, Oklahoma,
and Picayune. Uriarte’s delivery of cocaine to Pierre and Kiekow in Picayune
commenced with unloading the drugs at either Garcia’s car lot or Uriarte’s rim
shop. Recounting the process of getting the cocaine to Mississippi, Garcia
testified to working alongside Uriarte to hide cocaine in 18-wheeler tires or in
a spare tire to a pickup truck.
       Edwin Contreras, one of Garcia’s trucking employees, testified to making
an initial drive to Picayune in 2007 to deliver cocaine to Pierre. After retrieving
the cocaine in Houston, he packed the approximately eight to ten kilograms of
cocaine into a hidden compartment of a 2003 Chevrolet Malibu, drove down I-



       2 For example, Arce testified that he would use his nickname, “Double Zero,” if stopped
by police officers in Mexico. Upon hearing the nickname, the officers would let him go.
                                              3
    Case: 14-40700    Document: 00514161057        Page: 4   Date Filed: 09/18/2017



                                    No. 14-40700
10 through Baytown, Beaumont, Louisiana and then entered Picayune to
deliver the drugs to Pierre’s home. A trailer occupied by Kiekow sat between
the driveway and Pierre’s home. It was sometimes behind this trailer that the
drugs were unloaded into duffel bags and handed to Kiekow. Contreras made
the same trip and delivery four other times, delivering approximately eight to
ten kilograms of cocaine each time.
      Garcia delivered cocaine to Pierre in Mississippi once or twice a month
from 2003 through 2008. Each time Garcia sent between six and fifty kilograms
of cocaine, charging $19,000 to $20,000 per kilogram which Pierre paid in cash.
When Pierre was not available, Kiekow managed the transaction by collecting
the cocaine and tendering payment.
      At the close of the Government’s evidence, Pierre and Uriarte moved for
a judgment of acquittal under Rule 29. See Fed. R. Crim. P. 29(a). For reasons
stated on the record, the district court denied the motions. They renewed the
motions after closing arguments and the district court again denied the
motions. Kiekow filed a post-verdict motion for judgment of acquittal and the
district court denied the motion.
      The jury convicted Appellants of conspiring to distribute cocaine, but
acquitted them of conspiring to distribute marijuana. Additionally, the jury
answered a special interrogatory concerning the “quantity [of cocaine] involved
in the conspiracy.” In doing so, the jury attributed “5 kilograms or more” of
cocaine to Uriarte and “500 grams or more but less than 5 kilograms” of cocaine
to Kiekow.
      At Kiekow’s sentencing in 2014, the district court determined that his
total offense level was 32 after applying an enhancement for maintaining a
premises for the purpose of manufacturing or distributing a controlled
substance.    See U.S.S.G. § 2D1.1(b)(12).          Accordingly, his Sentencing
Guidelines range was 121-151 months. The district court sentenced him to 121
                                         4
    Case: 14-40700    Document: 00514161057       Page: 5   Date Filed: 09/18/2017



                                   No. 14-40700
months’ imprisonment. At Uriarte’s sentencing in 2016, the district court
acknowledged that although Kiekow received an enhancement for maintaining
a premises for the purpose of manufacturing or distributing a controlled
substance, the court would not apply the enhancement to Uriarte’s sentence
given the parties’ agreement that imposition of the enhancement potentially
implicated a violation of the Ex Post Facto clause. The district court determined
that Uriarte’s total offense level was 41 after applying a three-level
enhancement for being a manager or supervisor in criminal activity that
involved five or more participants or was otherwise extensive. See U.S.S.G. §
3B1.1(b). The district court sentenced Uriarte to 300 months’ imprisonment.
                             II.    DISCUSSION
      Appellants raise a number of issues on appeal. Before turning to the
evidentiary issues, sentencing challenges, and Pierre’s motion for a new trial,
we will address challenges common to all Appellants: venue and sufficiency of
the evidence.
                                     A. Venue
      Appellants contend that the Government failed to present sufficient
evidence to establish that venue was proper in the Eastern District of Texas.
The gravamen of their argument is that venue was improper because the entire
testimony centered on drug activity in Mississippi, Louisiana, and Houston—
none of which are located in the Eastern District of Texas. Kiekow, relying
primarily on this court’s decision in United States v. Strain 396 F.3d 689 (5th
Cir. 2005), argues that without proof that he committed at least some part of
the offense in the Eastern District of Texas, venue is not proper. Because




                                        5
     Case: 14-40700        Document: 00514161057           Page: 6      Date Filed: 09/18/2017



                                         No. 14-40700
Kiekow and Pierre preserved the issue below, we review the district court’s
ruling de novo. 3
       “A defendant’s right to be tried in the district in which the crime
[allegedly] took place finds its roots in both the Constitution and federal
statutory law.” United States v. Carreon–Palacio, 267 F.3d 381, 390 (5th Cir.
2001). This court “will affirm a verdict if, viewing all the evidence in the light
most favorable to the government, a rational jury could conclude, from the
evidence presented at trial, that the government established venue by a
preponderance of the evidence.” United States v. Garcia Mendoza, 587 F.3d
682, 686 (5th Cir. 2009). Clarifying the contours of venue in multi-district
crimes, 18 U.S.C. § 3237(a) provides that “any offense against the United
States begun in one district and completed in another, or committed in more
than one district, may be inquired of and prosecuted in any district in which
such offense was begun, continued, or completed.” 18 U.S.C. § 3237(a). “In
conspiracy cases, venue is proper in any district where the agreement was
formed or an overt act occurred.” United States v. Romans, 823 F.3d 299, 309–


       3  Although Appellants Kiekow and Pierre properly preserved their venue challenge in
the district court, Uriarte waived his right to contest venue on appeal by not raising the issue
before trial or during his Rule 29 motion for judgment for acquittal. See United States v.
Carreon–Palacio, 267 F.3d 381, 392–93 (5th Cir. 2001); see also United States v. Rodriguez–
Lopez, 756 F.3d 422, 430 (5th Cir. 2014) (“A defendant waives his right to contest venue on
appeal, however, when his motion for acquittal [at the close of the Government’s evidence]
fails to put the court and the United States on notice of the challenge to venue.”). This circuit’s
precedent post-Carreon looks to the circumstances of when the party was on notice that venue
was deficient, but nonetheless requires a clear invocation of a challenge to venue. See, e.g.,
U.S. v. Isgar, 739 F.3d 829, 838 n.27 (5th Cir. 2014) (concluding that, despite a defendant’s
right to challenge venue “at the close of the government’s case” when it is only then that “the
impropriety of venue [] becomes apparent,” the defendant waived his challenge to venue by
“fail[ing] to rais[e] any venue issue” during his Rule 29 motion) (quoting Carreon–Palacio,
267 F.3d at 392–93). Although the Third Superseding Indictment included adequate
allegations concerning the Eastern District of Texas, we conclude that Uriarte had notice of
venue deficiencies before trial, particularly considering the motions filed on this issue by his
co-defendants. Regardless, his generic Rule 29 motion did not put the district court and the
Government on notice that he was challenging venue. Notwithstanding his waiver, Uriarte’s
claim fails for the same reasons as his co-conspirators, explained more fully infra.
                                                6
    Case: 14-40700     Document: 00514161057       Page: 7   Date Filed: 09/18/2017



                                   No. 14-40700
10 (5th Cir. 2016) (internal quotations and citation omitted). An overt act is
an act performed to effect the object of a conspiracy. Id. at 310.              The
transportation of drugs and drug proceeds is an overt act. See id.
      The Government presented ample evidence to establish venue. Contrary
to Appellants’ contentions, evidence demonstrated that travel through the
Eastern District of Texas was essential—not incidental––to the alleged drug
trafficking scheme. 4 For example, alleged co-conspirator Contreras testified
that he picked up cocaine in Houston and delivered eight kilograms of cocaine
to Pierre in Picayune. To get there, Contreras testified to going “down I-
10…past Beaumont.” In all, Contreras testified that he made this trip four
times to deliver between eight and ten kilograms of cocaine to Pierre and
Kiekow. Gayton, Garcia’s brother-in-law and employee, testified that he
transported ten to twenty kilograms of cocaine between seven and ten times
through Beaumont to Picayune where he would deliver some portion of that
haul to Pierre and Kiekow. Garcia also testified that he transported cocaine
from Houston to Pierre in Picayune at Uriarte’s behest.
      Drug trafficking necessarily touches various districts, thus presenting
the potential for forum shopping by prosecutors. See, e.g., Romans, 823 F.3d at
325 (Costa, J., concurring) (recognizing that “just passing through” travel from
Indianapolis to Dallas created venue in seven districts other than the district
where the drugs were ultimately sold). This reality does not, however, obviate
the very real contact that this drug trafficking scheme had with the Eastern
District of Texas based upon these facts. It is not fatal to venue that these co-
conspirators were not ultimately arrested or did not complete transactions in
the Eastern District of Texas. See Garcia Mendoza, 587 F.3d at 686. As this



      4 The Eastern District of Texas is comprised of the cities of Beaumont, Lufkin,
Marshall, Sherman, Texarkana, and Tyler.
                                         7
    Case: 14-40700     Document: 00514161057    Page: 8       Date Filed: 09/18/2017



                                 No. 14-40700
court’s decisions in Romans and Garcia Mendoza make abundantly clear, the
meaningful act of transporting drugs across the interstate is not merely a
preparatory act to a conspiracy to distribute drugs. See Romans, 823 F.3d at
310–11; Garcia Mendoza, 587 F.3d at 686. Consistent and repeated travel of
18-wheelers and other vehicles filled to the brim with drugs through the
Eastern District of Texas is sufficient to establish venue.
      That the Government did not produce tangible evidence—i.e., maps or a
traffic citation as in Romans—does not require this court to disregard common
sense. The testimony of the alleged co-conspirators that travel from Houston
to Picayune, connected via Interstate 10, took them through the Eastern
District of Texas is commonsensical. The distance between Houston and
Picayune using I-10 is less than 400 miles and the route passes directly
through the Eastern District. “Traveling from [Houston] to [Picayune] without
passing through the Eastern District would be a quixotic endeavor for anyone,
much less drug traffickers facing innumerable risks of apprehension.” Garcia
Mendoza, 587 F.3d at 686. Further, it is of no occasion that Appellants’ alleged
co-conspirators, rather than Appellants, maintained this travel. As this court
reminds alleged drug trafficking conspirators regularly, “travel through [the
Eastern District] in furtherance of the crime alleged establishes venue as to all
co-conspirators.” Id. at 687.
      Thus, under the Romans and Garcia Mendoza principle, we hold that “a
rational jury could conclude . . . that the Government established venue by a
preponderance of the evidence.” Garcia Mendoza, 587 F.3d at 686.
                        B. Sufficiency of the Evidence
      Appellants next challenge the sufficiency of the Government’s evidence
to support the jury’s verdict that they entered into a conspiracy to distribute
or possess with intent to distribute cocaine. Appellants’ sufficiency challenges
lack merit.
                                       8
    Case: 14-40700         Document: 00514161057          Page: 9    Date Filed: 09/18/2017



                                        No. 14-40700
      Because Appellants properly preserved their claim, the court reviews de
novo their challenge to the sufficiency of the evidence. See United States v.
Umawa Oke Imo, 739 F.3d 228, 235 (5th Cir. 2014). “When reviewing the
sufficiency of the evidence, a court must determine whether any rational trier
of fact could have found the essential elements of the crime beyond a
reasonable doubt.” Id. (internal quotations and citation omitted). The court
must view the evidence and all reasonable inferences in the light most
favorable to the verdict. Id.
      “To establish a conspiracy to distribute a controlled substance, the
Government must prove the following beyond a reasonable doubt: (1) the
existence of an agreement between two or more individuals to distribute
cocaine; (2) the defendant’s knowledge of the agreement; and (3) their
voluntary participation in the conspiracy.” United States v. Olguin, 643 F.3d
384, 393 (5th Cir. 2011). “The jury can infer a conspiracy from circumstantial
evidence,” and, although a defendant’s “presence alone is insufficient to
establish a conspiracy,” the jury “may rely on the defendant’s presence and
association” as factors in finding that a conspiracy existed. See id. at 393–94.
      Because each Appellant utilized numerous aliases, it was not uncommon
for witnesses to use those aliases interchangeably in their testimony: Uriarte
is sometimes referred to as “Felipe,” “Phillip,” or “Llanta,” 5 Pierre is sometimes
referred to as “Arthur” (his first name) or “Boss,” and Kiekow is sometimes
referred to as “Bill.” We address the evidence against each Appellant in turn.
   i. Uriarte
      No fewer than five Government witnesses tied Uriarte to each aspect of
the alleged drug operation. Pena-Martinez established how Uriarte obtained
cocaine. Pena-Martinez testified that he was tasked with distributing drugs


      5   Llanta is a Spanish word that translates to “tire” in English.
                                               9
   Case: 14-40700      Document: 00514161057     Page: 10   Date Filed: 09/18/2017



                                  No. 14-40700
to a person known as “Llanta.” “Llanta” was identified as Uriarte. Pena-
Martinez thereafter “called him and [] delivered drugs to him.” In total, he
delivered cocaine “five times” to Uriarte’s tire shop, amounting to sixty or
seventy kilograms of cocaine. Garcia and his drivers described how Uriarte
directed transportation of the cocaine. Garcia testified that he ran the trucking
operation that transported the cocaine to Pierre. As he explained it, “Uriarte
used tires for transportation” of cocaine. Garcia and Uriarte would sometimes
place cocaine “in the 18-wheeler tires, in the spare tire or in a spare tire to a
pickup truck, to transport it.”    In the same vein, Gaytan, one of Garcia’s
drivers, testified he took approximately seven to ten loads of cocaine from
Uriarte to Mississippi, and each load was between ten and twenty kilograms.
Finally, witnesses testified that Uriarte was involved in the profits of the
enterprise. Garcia testified that “[i]f Philip [Uriarte] gave me the kilos of
cocaine, that’s who I would share the profits [with].”
      The Government also put on evidence demonstrating that Uriarte’s tire
shop customers paid him $151,307.61 in cash over three years, but Uriarte
deposited $1,107,475.00 into his bank account during the same period—
leaving $956,167.39 in unexplained cash.
   ii. Pierre (or “Boss”)
      The testimony against Pierre was similarly strong. Garcia set the stage
for how he became involved with Pierre, testifying that he first met a
“customer” known as “Boss,” whose real name, as he later found out, was
Arthur Pierre. He testified to delivering eighteen kilograms of cocaine to a
hotel where Pierre awaited the delivery for several days. In all, Garcia testified
that he and his trucking company delivered cocaine to Pierre once or twice a
month from 2003 to 2008, delivering amounts ranging from six to fifty
kilograms. Then, “the same vehicle that [ ] would transport the drugs” would
bring the proceeds back.
                                       10
   Case: 14-40700      Document: 00514161057    Page: 11   Date Filed: 09/18/2017



                                 No. 14-40700
      Garcia’s drivers, namely Contreras and Gaytan, testified to the same
effect. Contreras explained that, on his first trip, he transported eight
kilograms of cocaine from Houston to Pierre’s Picayune house. In total, he
delivered between eight and ten kilograms four times to Pierre’s house.
Gaytan’s testimony was similar. He took approximately seven to ten loads of
cocaine from Uriarte to Mississippi, and each load was between ten and twenty
kilograms. Individuals who purchased drugs from Pierre also testified. For
example, Demorae Pritchett testified that he bought at least 3 kilograms of
cocaine per month from Pierre between 2004 and 2007.
      As it did with Uriarte, the Government put on evidence of Pierre’s
finances. The Government showed that Pierre and his wife earned $247,298.00
over three years, but deposited $785,104.12 into eight bank accounts during
the same period.
   iii. Kiekow (or “Bill”)
      Finally, the trial testimony showed that Kiekow essentially served as
Pierre’s right-hand man. Mizett testified that he saw Kiekow on the property
each time he visited Pierre’s house, Garcia testified that he spoke with nobody
at the Picayune house “other than Arthur Pierre and Bill,” and Contreras said
that “Mr. Bill was there every time I went.” To be clear, Kiekow was not a
passive bystander. According to Garcia, “[s]everal times when Arthur wasn’t
there, [he and his delivery partner] would hand [Kiekow] the kilos.           Or
[Kiekow] would hand [them] the money when Arthur Pierre wasn’t around.”
Contreras testified similarly, stating that he placed the drugs in a duffel bag
and “handed them to Mr. Bill[.]” Afterwards, Contreras continued, Kiekow “put
[the drugs] up and then he showed us where the money was.”
      In light of this small glimpse into the trial testimony of nearly 50
Government witnesses, a rational finder of fact could have determined that the
Government established beyond a reasonable doubt each element of conspiracy
                                      11
    Case: 14-40700    Document: 00514161057      Page: 12    Date Filed: 09/18/2017



                                  No. 14-40700
as to each Appellant, namely that they: (1) operated in a way that
demonstrated an agreement to violate the narcotics laws; (2) demonstrated
clear knowledge of that agreement; and (3) voluntarily participated.           See
Olguin, 643 F.3d at 393.
      Viewing the evidence in the light most favorable to the verdict, as this
court must, Appellants’ challenges to the evidence fails. Id. at 394–95.
                                 C. Sentencing
      Kiekow and Uriarte challenge their sentences on a number of grounds.
Kiekow argues that the district court erred on two procedural grounds by: (1)
improperly calculating the drug quantities that served the basis of relevant
conduct; and (2) rejecting his request for a role reduction as a minimal
participant. Although Kiekow does not clearly brief this issue, the Government
concedes that the district court erred in applying a two-level enhancement in
violation of the Ex Post Facto Clause. U.S. CONST. art. I, § 9, cl. 3. Uriarte
argues that the district court erred on two grounds by: (1) improperly
calculating the amount of cocaine that served the basis of relevant conduct;
and (2) applying a three-level enhancement for being a manager or supervisor
within the conspiracy.
      We review “factual findings related to sentencing for clear error.” United
States v. Harris, 740 F.3d 956, 966 (5th Cir. 2014). “Drug quantity
determinations are factual determinations,” as are determinations of the
defendant’s role in the crime. See id. at 966–67 (citations omitted). “If the
district court’s account of the evidence is plausible in light of the record viewed
in its entirety, this court may not reverse, even if, had we been sitting as trier
of fact, we might have weighed the evidence differently.” Id. (internal marks
omitted).




                                        12
    Case: 14-40700       Document: 00514161057        Page: 13     Date Filed: 09/18/2017



                                      No. 14-40700
   i. Kiekow
       Kiekow first claims that his sentence is procedurally unreasonable
because “the amount of drug quantities as relevant conduct was improperly
calculated.” 6   The jury returned a verdict finding Kiekow responsible for
between 500 grams and 5 kilograms of cocaine. Consistent with the jury
finding, the PSR stated that “there is evidence that Kiekow is responsible for
at least 3.5 kilograms of cocaine.” As a result, Kiekow’s base offense level was
30. See U.S.S.G. § 2D1.1(c)(5) (2012) (base offense level of 30 for “[a]t least 3.5
KG but less than 5 KG of Cocaine”). Noting the “much larger quantities of
cocaine that Mr. Kiekow was responsible for receiving and unloading,” the
district court agreed and found “by a preponderance of the evidence [that the
evidence] is sufficient for Mr. Kiekow to be responsible for, at a minimum, 3.5
kilograms of cocaine.”
       On appeal, Kiekow argues that his base offense level should have been
lower. In particular, he contends that because only one Government witness
testified that he was responsible for an amount of cocaine—one kilogram—that
fell within the range of the jury’s finding, the court should presume the jury
did not convict on testimony that was in excess of three and a half kilograms.
If the court accepted the one kilogram limitation, Kiekow would have a base
offense level at 26. See U.S.S.G. § 2D1.1(c)(7) (2012).
       Kiekow’s argument is unavailing. As the Government correctly notes,
when Kiekow made this objection at sentencing, he conceded that the
Government offered a significant amount of testimony establishing higher
cocaine quantities for which Kiekow was responsible. Indeed, in overruling
Kiekow’s objection, the district court stated: “the court finds that there was


       6 Kiekow waived his substantive reasonableness challenge to the district court’s
sentence because he failed to brief this issue. See United States v. Harrison, 777 F.3d 227,
236 (5th Cir. 2015).
                                            13
   Case: 14-40700     Document: 00514161057     Page: 14   Date Filed: 09/18/2017



                                 No. 14-40700
testimony from at least four coconspirators . . . who implicated Mr. Kiekow and
testified to, actually, much larger quantities of cocaine that Mr. Kiekow was
responsible for receiving and unloading[.]” The jury, for reasons unknown,
attributed an amount to Kiekow that was considerably smaller than testimony
in the case revealed. Nevertheless, the evidence established that a much larger
quantity of cocaine was attributable to Kiekow.
      The court reasonably rejected Kiekow’s argument, concluding that
neither the court nor counsel could speak to the jury’s rationale on finding the
amount of drugs in the verdict. That finding was not clearly erroneous. See,
e.g., United States v. Mares, 402 F.3d 511, 519 (5th Cir. 2005) (“The sentencing
judge is entitled to find by a preponderance of the evidence all the facts
relevant to the determination of a Guideline sentencing range[.]”).
      Kiekow next argues that he “should have received a role reduction as a
minimal participant.” A “minimal participant” is a defendant who is “plainly
among the least culpable of those involved in the conduct of a group.” U.S.S.G.
§ 3B1.2(a) & cmt. n.4 (2012). A minimal participant is entitled to a four-level
reduction. Id.
      Kiekow’s only support for his minimal-participant argument is that his
“role was limited to very little drug activity in Picayune Mississippi.” Kiekow’s
argument fails in the face of this circuit’s decision in United States v.
Marmolejo. 106 F.3d 1213, 1217 (5th Cir. 1997) (holding that “when a sentence
is based on activity in which a defendant was actually involved, § 3B1.2 does
not require a reduction in the base offense level even though the defendant’s
activity in a larger conspiracy may have been minor or minimal.”) (quoting
United States v. Atanda, 60 F.3d 196, 199 (5th Cir. 1995)). Here, as the
Government argues, Kiekow’s sentence was tied to the cocaine for which
Kiekow was responsible, and thus “he cannot now claim to be a minor
participant in relation to his offense.” Marmolejo, 106 F.3d at 1217. In light
                                       14
    Case: 14-40700    Document: 00514161057      Page: 15   Date Filed: 09/18/2017



                                  No. 14-40700
of the jury’s finding and the additional evidence of Kiekow’s involvement,
Kiekow has not carried his burden of showing that he was “plainly” a minimal
participant. U.S.S.G. § 3B1.2(a), cmt. n.4. The district court did not clearly
err. See Marmolejo, 106 F.3d at 1217.
      Finally, Kiekow argues that a two-level enhancement violated the Ex
Post Facto Clause as applied to him. See U.S. CONST. art. I, § 9, cl. 3. The PSR
used the 2012 Sentencing Guidelines to calculate Kiekow’s Guidelines range.
The PSR recommended, and the district court adopted, a two-level
enhancement for maintaining a premises for the purpose of manufacturing or
distributing a controlled substance. See U.S.S.G. § 2D1.1(b)(12) (2012). As
Kiekow notes, however, this enhancement did not exist during the period of
the conspiracy, which ended around 2009.
      Because Kiekow did not raise this argument in the district court, plain
error review applies. See United States v. Castillo–Estevez, 597 F.3d 238, 240
(5th Cir. 2010). To establish plain error, the defendant must demonstrate that:
(1) there was error; (2) the error was plain and obvious; (3) the error affected
their substantial rights; and (4) the court should exercise its discretion to
reverse because the plain error seriously affected the fairness, integrity, or
public reputation of the judicial proceeding. See United States v. Puckett, 505
F.3d 377, 384 (5th Cir. 2007).
      The Supreme Court’s decision Peugh v. United States, 133 S. Ct. 2072,
2082–84 (2013), establishes that where the wrong Guidelines are consulted
and those Guidelines expose a defendant to greater punishment, the district
court violates the Ex Post Facto Clause. Id. at 2084 (“A retrospective increase
in the Guidelines range applicable to a defendant creates a sufficient risk of a
higher sentence to constitute an ex post facto violation.”); see also, e.g., United
States v. Armstead, 114 F.3d 504, 510 (5th Cir. 1997) (“A sentence that is
increased pursuant to an amendment to the guidelines effective after the
                                        15
    Case: 14-40700    Document: 00514161057      Page: 16   Date Filed: 09/18/2017



                                  No. 14-40700
offense was committed violates the ex post facto clause.”) (quoting United
States v. Domino, 62 F.3d 716, 720 (5th Cir. 1995)). Cf. United States v.
Shakbazyan, 841 F.3d 286 (5th Cir. 2016) (clarifying that Peugh will not save
a defendant who commits one of the alleged crimes after the effective date of
the Guidelines in question).     In light of this precedent, the Government
“concedes that the court plainly erred by applying the two-level increase to
Kiekow and seeks remand for resentencing in light of this concession.”
      This circuit’s decision in United States v. Myers is also instructive. In
Myers, this circuit concluded that the district court’s misapplication of the 2012
Guidelines rather than the 2007 Guidelines resulted in an increased
sentencing exposure of 41 to 51 months, thereby affecting the defendant’s
“substantial rights and offend[ing] the fairness, integrity, or public reputation
of judicial proceedings.” 772 F.3d 213, 219 (5th Cir. 2014). “[T]he error was
plain, obvious, and not subject to reasonable dispute because, in light of Peugh,
the application of the 2012 Guidelines imposes a more onerous sentence upon
[the defendant], clearly implicating a violation of the Ex Post Facto Clause.”
Id. (citation omitted).
      Here, Kiekow faces a less drastic increase in sentencing exposure, but
increased exposure nonetheless. Rather than having an exposure of 97-121 as
a level 30 offender, he faced a minimum exposure of 121 months and maximum
exposure of 151 months as a level 32 offender. There was plain error, it is
clear, and it affected Kiekow’s substantial rights “by imposing a significant risk
of a higher sentence.” Id.
      The only question, then, is whether the error seriously affects the
fairness, integrity, or public reputation of judicial proceedings insomuch that
this court should exercise its discretion to correct the error. See United States
v. Prieto, 801 F.3d 547, 549–50 (5th Cir. 2015). We hold that it does.


                                       16
    Case: 14-40700    Document: 00514161057      Page: 17   Date Filed: 09/18/2017



                                  No. 14-40700
      The Myers decision considered the 41 to 51 month sentence sufficient.
As the United States Court of Appeals for the D.C. Circuit straightforwardly
explained, however, “[t]he unlawfulness of [a defendant’s] sentence necessarily
affects the fundamental fairness and integrity of his conviction.” United States
v. Sheffield, 832 F.3d 296, 315 (D.C. Cir. 2016). Unlike circumstances that
might justify concluding that the error is harmless, such as where the district
court expressly provides on the record that the sentencing decision was not tied
to the Guidelines range, the district court here plainly relied upon the
erroneously calculated Guidelines. See U.S. v. Arojojoye, 753 F.3d 729, 737
(7th Cir. 2014). Cf. United States v. Martinez-Romero, 817 F.3d 917, 925–26
(“We . . . conclude that the district court’s selection of the bottom of the
incorrect guideline range indicates that the improper guideline calculation
influenced the sentence.”).
      Accordingly, we vacate Kiekow’s sentence and remand to the district
court to sentence him under the 2009 Sentencing Guidelines. This remand
does not otherwise limit the district court’s sentencing discretion.
      We now turn to Uriarte’s challenges to his sentence.
   ii. Uriarte
      Like Kiekow, Uriarte claims that the district court erred in calculating
the amount of cocaine for which he was responsible. In addition, he argues
that the district court erred in applying the manager or supervisor
enhancement.
      As explained above, we review “factual findings related to sentencing for
clear error.” Harris, 740 F.3d at 966. “Drug quantity determinations are
factual determinations,” as are determinations of the defendant’s role in the
crime. See id. at 966–67 (citations omitted). “If the district court’s account of
the evidence is plausible in light of the record viewed in its entirety, this court


                                        17
    Case: 14-40700      Document: 00514161057          Page: 18   Date Filed: 09/18/2017



                                     No. 14-40700
may not reverse, even if, had we been sitting as a trier of fact, we might have
weighed the evidence differently.” Id. at 967 (internal marks omitted).
      As the Government recounts, Garcia testified that he delivered cocaine
for Uriarte for about five years, once or twice per month, in amounts ranging
from six to fifty kilograms. The district court observed that would total a
minimum of 360 kilograms (six kilograms multiplied by twelve months and
five years) in total. In addition, Pena-Martinez testified to delivering sixty to
seventy kilograms to Uriarte and seeing fifty-one kilograms being loaded into
Uriarte’s car. At a minimum, the district court reasoned, Uriarte “would be
responsible for 471 kilograms of cocaine.”               Therefore, under the 2009
Sentencing Guidelines, 7 Uriarte’s base offense level was 38. U.S.S.G.
§ 2D1.1(c)(1) (2009) (base offense level of 38 for “150 KG or more of Cocaine”).
       Uriarte raises several objections in an attempt to void any reliance on
Garcia’s testimony: (1) Garcia’s testimony is unreliable because the jury
acquitted Uriarte of the marijuana conspiracy to which Garcia testified; (2)
Garcia’s testimony is unreliable because Garcia could not specify when he
delivered cocaine for Uriarte; and (3) Garcia’s testimony was unreliable under
Lee v. Illinois, 476 U.S. 530, 545 (1986), which stated that “a codefendant’s
confession is presumptively unreliable as to the passages detailing the
defendant’s conduct or culpability[.]”           To the first point, the jury convicted
Kiekow of the cocaine conspiracy to which Garcia testified; thus, this argument
is misplaced. As to the specificity of the time period, Garcia, as the district
court noted, plainly testified to the 2003–2008 period. Lastly, Lee was a
Confrontation Clause case, and the Court’s statement occurred in context of its



      7 Although Uriarte’s PSR used the 2012 Sentencing Guidelines, the district court and
probation officer agreed at the sentencing hearing to use the 2009 Sentencing Guidelines to
avoid the Ex Post Facto Clause problem regarding the two-level premises enhancement that
Kiekow challenges.
                                            18
   Case: 14-40700        Document: 00514161057     Page: 19   Date Filed: 09/18/2017



                                   No. 14-40700
discussion and application of the now-outdated reliability analysis under Ohio
v. Roberts, 448 U.S. 56 (1980), abrogated by Crawford v. Washington, 541 U.S.
36 (2004). See Lee v. Illinois, 476 U.S. at 545. Lee thus says nothing about
sentencing, much less the testimony on which a sentencing judge may rely. Id.
The district court did not clearly err in its cocaine calculation. See Harris, 740
F.3d at 966–67.
      Uriarte     also    argues   that   “[t]he   enhancement     for   being   an
organizer/leader should not have applied.” Uriarte’s argument misconstrues
the appropriate enhancement for his appeal because the district court
sustained his objection to the four-level enhancement applicable to an
organizer or leader and only applied, as Uriarte’s counsel essentially
requested, a three-level enhancement applicable to a defendant who is a
manager or supervisor. See id. § 3B1.1(b). Thus, it appears that Uriarte is
challenging the three-level enhancement.           Regardless, the challenge is
meritless.
      The PSR recommended applying a four-level enhancement based on a
finding that Uriarte was a leader or organizer. Id. § 3B1.1(a). Instead, the
district court applied a three-level enhancement, noting that Uriarte’s uncle
was living in a “stash” house on the property where Uriarte was “running his
tire shop and distributing drugs,” and thus “[did not] think it[] [was] a stretch
to say that Mr. Uriarte [was] telling Mr. Urias [his uncle] what to do.” Further,
the court noted that Uriarte “influences [the truck drivers] to the extent of
telling them where to go.”
      On appeal, Uriarte now claims that “the three-level increase for Mr.
Uriarte being a leader/organizer [sic] was not based on reliable facts or
evidence and should not have applied.” He claims that his “influence” over the
drivers “was relatively weak” and that his “influence” over his uncle “was
equally nominal.” Uriarte’s argument is unpersuasive.
                                          19
    Case: 14-40700    Document: 00514161057      Page: 20   Date Filed: 09/18/2017



                                  No. 14-40700
      The commentary states that, to qualify for the manager-supervisor
three-level enhancement, “the defendant must have been the . . . manager[] or
supervisor of one or more other participants” or “exercised management
responsibility over the property, assets, or activities of a criminal
organization.” U.S.S.G. § 3B1.1(b) cmt. n.2 (2009). Thus, wholly apart from
controlling and influencing people, it is enough that “[a]t a minimum” Uriarte
exercised management responsibility over the property, assets, and activities
of the conspiracy. See United States v. Rose, 449 F.3d 627, 633 (5th Cir. 2006).
Uriarte does not directly dispute the district court’s finding that Uriarte
managed the drivers “to the extent of telling them where to go.” He only casts
that evidence as “relatively weak.” Uriarte has not carried his burden of
showing that the PSR’s finding that he “employed his uncle to guard a stash
house and collect drug proceeds” is “materially untrue.” United States v. Nava,
624 F.3d 226, 231 (5th Cir. 2010). To the contrary, he says only that any
related evidence “is the result of second-hand information, or complete
assumptions.” These assertions do not suffice to establish clear error,
especially in light of the extensive testimony tying Uriarte to the acquisition,
distribution, and profits of cocaine.
      The district court did not clearly err in finding that Uriarte exercised
management responsibility. See Rose, 449 F.3d at 633–34.
                  D. Drug-Sniffing Dog Evidentiary Ruling
      Pierre contends that the district court abused its discretion by reversing
the pre-trial decision excluding the use of a police dog alert to a dresser in his
bedroom at trial. The alert occurred during a search of Pierre’s Mississippi
residence on July 1, 2010 and led to no tangible evidence of drugs. On appeal,
Pierre argues that admission of this alert “bridged the gap between acquittal
and conviction,” providing prosecutors with corroboration.       He renews his
objections under Federal Rules of Evidence 402 and 403, claiming that
                                        20
    Case: 14-40700       Document: 00514161057        Page: 21     Date Filed: 09/18/2017



                                      No. 14-40700
admitting the drug-sniffing dog Bartje’s alert is irrelevant and unduly
prejudicial.
       This court reviews a district court’s evidentiary rulings in criminal cases
for abuse of discretion subject to harmless-error analysis. See United States v.
Willett, 751 F.3d 335, 343 (5th Cir. 2014). For any evidentiary ruling to be
reversible error, the admission of the evidence in question must have affected
the defendant’s substantial rights. Id.; Fed. R. Crim. P. 52(a). “An error affects
substantial rights if there is a reasonable probability that the improperly
admitted evidence contributed to the conviction.” United States v. Sumlin,
489 F.3d 683, 688 (5th Cir. 2007). “Without a reasonable probability, this court
is not required to reverse a conviction.” United States v. Diaz, 637 F.3d 592,
599 (5th Cir. 2011).
       Prior to trial, Pierre asked that evidence of the alert be suppressed or
excluded under Rule 403 because its probative value was substantially
outweighed by the danger of undue prejudice. After the magistrate judge held
a three-and-a-half hour hearing addressing Pierre’s motions, 8 he concluded
that suppressing the alert was not proper because testimony from the dog’s
training partner and an instructor from the State of Utah’s police academy
established that the dog was reliable. He did, however, conclude that the
evidence, despite its relevance to establishing the presence of narcotics in
Pierre’s home, was unduly prejudicial and would confuse the issues. At trial,
the Government requested that the district court permit the evidence of
Bartje’s alert. The Government contended that Appellants’ counsel opened the
door to the use of this information by questioning two Government witnesses—


       8Pierre filed three different motions concerning the dog alert: a Daubert motion, a
motion in limine, and a motion to suppress. The magistrate judge rejected the use of Daubert
based on this circuit’s unpublished decision in U.S. v. Three Hundred Sixty-Nine Thousand
Nine Hundred Eighty Dollars ($369,980) in U.S. Currency, 214 F. App’x 432, 435, 2007 WL
143240, at *3 (5th Cir. July 24, 2007).
                                            21
    Case: 14-40700      Document: 00514161057       Page: 22    Date Filed: 09/18/2017



                                    No. 14-40700
Sergeant Tim Bounds and Trooper Mark Fontenot—about whether they
utilized dogs during searches. 9
      We agree. Appellants’ respective counsel opened the door to inquiries
about dog alerts when questioning Government witnesses on the use of drug-
sniffing dogs during searches related to the alleged conspiracy. It is well-
settled in this circuit that “[a] defendant may not complain on appeal he was
prejudiced by evidence relating to a subject which he opened up at trial.”
United States v. Wilson, 439 F.2d 1081, 1082 (5th Cir. 1971) (per curiam); see
also United States v. Carey, 589 F.3d 187, 193–94 (5th Cir. 2009) (reiterating
the vitality of Wilson’s analysis and concluding that inquiry on cross-
examination “entitled the Government to elicit rebuttal evidence.”); United
States v. Anifowoshe, 307 F.3d 643, 649 (7th Cir. 2002) (“[W]hen a party
questions a witness on a subject, even though that subject may not be strictly
relevant to the case, the party cannot complain on appeal if the opposing party
subsequently introduces evidence on the same subject.”) (internal marks
omitted).
      During the cross-examinations of Fontenot and Bounds, the following
questions were submitted: (1) Were there any dogs placed in that vehicle, K-9
dogs, to alert for any drugs or anything of that nature?; (2) That’s one of the
things y’all do as well, don’t you, when you detain people like that, put your
dogs in there to alert to see if there are drugs or drug money? (3) Did you ask
for any type of drug sniffing dog to come to that location?; and (4) Did anyone
call drug-sniffing dogs to do any type of alert in that truck or those individual?
These questions opened the door to questions concerning drug-sniffing dogs.
See Carey, 589 F.3d 187, 193–94. Discussing the presence of Bartje and his



      9 The searches subject to the questioning were not related to Pierre’s Mississippi
residence.
                                          22
   Case: 14-40700     Document: 00514161057        Page: 23   Date Filed: 09/18/2017



                                    No. 14-40700
eventual alert during a search of a residence allegedly critical to the conspiracy
is a natural consequence of Appellants’ counsels’ line of questioning. Id.
Accordingly, we conclude that Pierre thus opened the door to the inquiries.
There is no reversible error. Id.
                            E. Motion for New Trial

      Pierre next argues that the district court erred in denying his motion for
a new trial after one of the Government’s witnesses, Michael Jackson, later
recanted testimony that Pierre sold him an ounce of cocaine. We disagree.
      Jackson originally testified that he had to “beg” Pierre to sell such a
small quantity because, as Jackson understood it, Pierre sold only “large
quantities.” In addition, he alleged that he recently saw Pierre with “large
amounts of cocaine,” and when police seized $80,000 from one of Pierre’s
houses, Pierre offered Jackson $5,000 to claim the money because Pierre
“couldn’t take that loss.” Jackson, for reasons unclear to the panel, later
explained that the only period that he ever knew Pierre dabbled in drugs was
prior to the alleged conspiracy and that Pierre’s wealth came from lawful
means.
      Denying the motion for a new trial based on Jackson recanting this
testimony, the district court concluded that Pierre satisfied the first three
prongs of granting such a motion, specifically that Pierre did not know of this
evidence at the time of trial, his lack of knowledge was not due to any lack of
diligence, and the evidence was not merely cumulative or impeaching. See
United States v. Wall, 389 F.3d 457, 467 (5th Cir. 2004). The district court was
not satisfied, however, that, as required by the final two prongs of the analysis,
this evidence was material or, if introduced at a new trial, would probably
produce an acquittal. Id. (“If the defendant fails to demonstrate any one of
these factors, the motion for new trial should be denied.”). In reaching this
conclusion, the district court explained that a jury would simply find Jackson
                                       23
    Case: 14-40700       Document: 00514161057        Page: 24     Date Filed: 09/18/2017



                                      No. 14-40700
not to be a credible witness and discredit his testimony in its entirety. 10 As
such, the district court found that the evidence was neither material nor likely
to produce an acquittal.
       We review “[a] district court’s decision to grant or deny a motion for new
trial pursuant to Federal Rule of Criminal Procedure 33. . .for an abuse of
discretion.” Wall, 389 F.3d at 465 (citation omitted).
       On appeal, Pierre claims that Jackson’s change of heart would have
“made a difference” and the testimony was “integral” to the Government’s case
because there were no recordings or drug seizures that caught Pierre in the act
of drug trafficking. But Pierre overlooks the problem presented by Jackson’s
flip-flopping that was appropriately emphasized in the district court’s decision:
Jackson’s reversal is unlikely to be found credible by a jury. Instead, the jury
would likely disregard Jackson’s testimony in its entirety. The district court
emphasized that three different truck drivers (Federico Garcia, Jorge Gaytan,
and Fabian Lara) identified Pierre as the man to whom they transported
hundreds of kilograms of cocaine, and that two other men (Demorae Pritchett
and William Mizette) identified Pierre as the individual from whom they
purchased cocaine for several years.
       In light of the considerable evidence connecting Pierre to the overarching
conspiracy, it is disingenuous to claim that the Government’s entire case
turned on Jackson’s testimony. Accordingly, we hold that the district court did
not abuse its discretion in denying the motion for new trial. See Wall, 389 F.3d
at 470–71.




       10   This is because Jackson first called the prosecutor threatening to report
Government misconduct, then wrote the United States Marshals Service and “stated that he
testified truthfully at trial,” and then contacted Pierre’s counsel to recant his testimony.
                                            24
    Case: 14-40700       Document: 00514161057         Page: 25     Date Filed: 09/18/2017



                                      No. 14-40700
                             F. Prosecutorial Misconduct
       Though their counsel did not contemporaneously object, Appellants
claim that the Government’s “closing statements were contaminated with
prosecutorial misconduct[.]” Appellants view the following two statements as
problematic:
       [Y]ou have to believe that these four defendants were picked out of
       thin air and that the agents came up with this plan to frame them,
       got all the witnesses on board, and then got the U.S. Attorney’s
       Office to participate as well.

                                            ***

       What is the motive for each of the witnesses? But then now the
       officers have been implicated in the conspiracy what’s their
       motive? . . . Are [the agents] lazy and not doing a case or are they
       crooked and trying to get the witnesses to say certain things?
       Which is it? It’s just spurious allegations against both of the
       agents who are involved in this case.
Appellants claim that these two remarks “improperly bolstered the credibility
of the Government agents.” We disagree.
       Because Appellants’ counsel did not contemporaneously object to these
alleged errors, plain-error review applies. 11 See United States v. Aguilar, 645
F.3d 319, 323 (5th Cir. 2011).
       “The test for improper vouching for a witness’s credibility is whether the
prosecutor’s expression might reasonably lead the jury to believe that there is
other evidence, unknown or unavailable to the jury, on which the prosecutor
was convinced of the accused’s guilt.” United States v. McCann, 613 F.3d 486,
495 (5th Cir. 2010).        This court has held that it is impermissible for a



       11 Appellants contend that they preserved objections but the record reveals that they
did not object to the relevant statements. As this circuit’s precedent makes clear, the
objection must be made to the relevant statement. See, e.g., United States v. Chase, 838 F.3d
743, 749 (5th Cir. 1988). Accordingly, we conclude that their objections were not preserved.
                                             25
   Case: 14-40700       Document: 00514161057    Page: 26   Date Filed: 09/18/2017



                                  No. 14-40700
prosecutor to make “a largely emotional appeal to the jury to credit the
arresting officers’ testimony because they [are] police officers.” Id. at 496. But
when a defendant asserts that Government agents are “either lying or
mistaken, the prosecutor [is] entitled to rebut the assertion,” subject to the
prosecutor’s “responsibility not to go beyond the evidence and make his
comments appropriate in scale.”       Aguilar, 645 F.3d at 324.      “A claim of
improper argument ‘must be considered in light of the argument to which it
responded.’” United States v. Hernandez, 891 F.2d 521, 526 (5th Cir.1989)
(quoting United States v. Canales, 744 F.2d 413, 424 (5th Cir. 1984)).
      Here, Appellants cannot establish error, much less plain error. Their
reproduction of the Government’s closing arguments leaves out the context in
which the Government made those arguments. The Government made both
arguments in direct response to Appellants’ counsels’ representations that the
Government was lying and fabricating testimony. A fuller recitation of the
Government’s closing statement makes clear these statements were rebuttal.
      As to the first statement, the Government’s immediately preceding
statement addressed Kiekow’s counsel’s “insinuat[ion] that the Government
prosecutors have suggested to the witnesses what to say and told the witnesses
… and how to identify them.” This argument, the prosecutors responded, was
essentially “that all the witnesses are lying, the agents are lying, and the
prosecutors are trying to get the witnesses to say certain things.” It is only
then that the Government continued to the first statement that Appellants
challenge. The Government was thus responding to a charge of lying and
fabrication. The same is true of the second statement. Just before making
that statement, the Government described the defense presented as
“everybody is lying.”




                                       26
    Case: 14-40700        Document: 00514161057          Page: 27      Date Filed: 09/18/2017



                                        No. 14-40700
       The record confirms that Appellants’ respective counsel argued that
there was fabrication and lying by Government witnesses. 12 Additionally,
Appellants misconstrue this circuit’s precedent regarding improper bolstering
or vouching by the Government. There is no vouching or bolstering in the
prosecutor’s statements. “The prosecutor neither offered h[er] personal
assurance that [witnesses] had testified truthfully nor suggested that [any
witness] should be believed simply because [they were] a law enforcement
officer [or affiliated with the Government].” United States v. Jimenez-Elvirez,
862 F.3d 527, 542 (5th Cir. 2017). To be sure, this circuit has reiterated that
prosecutors may not attempt to gain a conviction by playing to society’s
sensibilities toward law enforcement. See McCann, 613 F.3d at 495.
Nevertheless, our precedent should not be construed to hamstring the ability
of prosecutors to present rebuttal that is appropriate in scope and that does
not suggest the existence of information not in evidence. This is particularly
so when defense counsel seek to place the veracity and character of the
Government’s witnesses in dispute.
       Appellants essentially contend that the Government offered support for
its agents and witnesses freely and unprompted. That is not the case. The
entire transcript tells a different story—one in which the Government was
merely responding to Appellants’ allegations via “comments appropriate in
scale.”     Aguilar, 645 F.3d at 324.          The Government is entitled to do so.
Consequently, we conclude that there was no error. See Jimenez-Elvirez, 862
F.3d at 541–42.



       12   The following are a few of the comments made in by Appellants’ counsel during
closing arguments: (1) Well, first of all, each of the Government’s witnesses has a motive to
lie. . . But not only do they have a motive to lie, their testimony is uncorroborated; (2) Ladies
and Gentlemen, I suggest that in this case you should not believe the testimony of the
Government’s witnesses; and (3) I’m concerned about a cop that destroys evidence. I’m
concerned about a cop that that can’t give me a straight answer.
                                              27
    Case: 14-40700    Document: 00514161057      Page: 28   Date Filed: 09/18/2017



                                  No. 14-40700
                               III.   CONCLUSION
      For the foregoing reasons, we AFFIRM Appellants’ convictions and the
district court’s denial of Pierre’s motion for a new trial. As to challenges to the
district court’s sentencing, we AFFIRM Uriarte’s sentence, but will VACATE
and REMAND Kiekow’s sentence to the district court for resentencing.




                                        28